[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                            NOVEMBER 16, 2005
                             No. 05-10615                    THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                       ________________________

                           BIA No. A77-340-550

JIN QIN LIN,


                                                            Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                            Respondent.


                       ________________________

                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                        _________________________

                           (November 16, 2005)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Jin Qin Lin, a native and citizen of China, petitions for review of the denial

of her application for asylum and withholding of removal by the Board of

Immigration Appeals. Lin contends that the Immigration Judge and BIA erred

because she demonstrated past persecution and a well-founded fear of persecution

by presenting evidence of her refusal to undergo sterilization. She also argues that

she is entitled to relief under the United Nations Convention Against Torture. We

deny in part and dismiss in part.

                                I. BACKGROUND

      In August 2000, Lin’s sister, who had already had two children, was

pregnant with a third child in violation of the family planning policy in China.

Family planning officers came to the home of Lin’s parents to arrest and sterilize

Lin’s sister, but Lin helped her sister escape through a back door while family

planning officers searched other parts of the home. The family planning officers

threatened to arrest and sterilize Lin the next time they came if they could not find

her sister. Two weeks later, the family planning officers returned to the home and

attempted to arrest Lin because she looked like her sister. Lin escaped to her

aunt’s home and then to her uncle’s home. Family planning officials looked for

her at both locations, but did not enter the homes to search for her. In January

2001, Lin escaped to the United States.



                                           2
         At the removal hearing, Lin conceded removability, but argued that she was

eligible for asylum and withholding of removal. The IJ did not make an adverse

credibility finding because the IJ found “the facts could have happened.” The IJ,

however, deemed Lin to be “somewhat implausible” because Lin’s sister and her

brother-in-law have not been found or sterilized. The IJ also emphasized that the

lack of formal accusations or other documents supporting Lin’s allegations

diminished Lin’s credibility. Thus, the IJ denied Lin’s application for asylum and

withholding of removal because Lin had not met her burden to establish eligibility.

Lin appealed the IJ’s ruling to the BIA, but the BIA affirmed the IJ without

opinion.

                            II. STANDARD OF REVIEW

         Because the BIA adopted the IJ’s decision without opinion, we review the

IJ’s analysis as if it were the analysis of the BIA. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). We review de novo the legal determinations of the IJ

and BIA. Id. We review findings of fact by the IJ and BIA for substantial

evidence because “[a]dministrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B); Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320, 1323 (11th Cir.

2001).



                                           3
                                 III. DISCUSSION

      Lin argues that she is eligible for asylum and withholding of removal under

the coercive population control provisions of the Immigration and Naturalization

Act. She also argues that she is entitled to relief under the United Nations

Convention Against Torture. We discuss each argument in turn.

                          A. Lin Is Not Eligible for Asylum

      The IJ and BIA concluded that Lin failed to establish eligibility for asylum.

An applicant has the burden to prove eligibility for asylum. Sepulveda v. U.S.

Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005). To apply for asylum, an alien

must be a “refugee.” 8 U.S.C. § 1158(b)(1). A “refugee” is any person who is

unable to return to his home country “because of [past] persecution or a well-

founded fear of [future] persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C. §

1101(a)(42)(A); 8 C.F.R. § 208.13(b). To be eligible for asylum, Lin had the

burden to establish either past persecution or a well-founded fear of future

persecution, and on each issue, Lin’s application failed.

                     1. Lin Has Not Suffered Past Persecution.

      Line had to establish past persecution in one of three ways. Under the

coercive population provision of the INA, an applicant may establish “past

                                           4
persecution” on account of political opinion if the applicant (1) has been forced to

undergo sterilization, (2) has been persecuted for failure or refusal to undergo

forced sterilization, or (3) has been persecuted for “other resistance” to a coercive

population control program. 8 U.S.C. § 1101(a)(42)(B); see Yang v. U.S. Att’y

Gen., 418 F.3d 1198, 1202–05 (11th Cir. 2005). “Persecution” is an “extreme

concept” that requires more than a “few isolated incidents of verbal harassment or

intimidation.” Sepulveda, 401 F.3d at 1231 (internal citations omitted).

      The record does not compel the conclusion that Lin established past

persecution. Lin was not forcibly sterilized. She also was not “persecuted for

failure or refusal to undergo” forced sterilization because the actions of the family

planning officers do not rise to the level of “persecution.” Lin’s allegations that

officers threatened to sterilize her forcibly, if true, amount to no more than isolated

instances of “verbal harassment.” Sepulveda, 401 F.3d at 1231. Lin was never

subject to a pattern of arrests, fines, or beatings. See Yang, 418 F.3d at 1203

(stating that a single fine does not constitute “persecution”); Sepulveda, 401 F.3d

at 1231 (concluding that death threats over the telephone and a restaurant bombing

do not compel reversal of the IJ’s findings that no persecution occurred). Lin also

was not persecuted for “other resistance” to a coercive program of population

control. Cf. Yang, 418 F.3d at 1205 (stating that the removal of an intrauterine

device against family planning policy may constitute “other resistance” because it
                                           5
is “punishable as a crime in China”). Thus, substantial evidence supports the

finding of the IJ that Lin failed to establish past persecution.

        2. Lin Has Not Demonstrated a Well-Founded Fear of Persecution.

      Lin has also failed to establish a well-founded fear of future persecution. A

well-founded fear of future persecution requires a showing of a reasonable

possibility of personal persecution that cannot be avoided by relocating within the

subject country. 8 C.F.R. § 208.13(b)(2). The fear of persecution must be both

“subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289.

To determine whether the applicant’s fear is subjectively genuine and objectively

reasonable, “this [C]ourt may not substitute its judgment for that of the [IJ and the]

BIA with respect to credibility findings.” D-Muhumed v. U.S. Att’y Gen., 388

F.3d 814, 818 (11th Cir. 2004). The IJ’s findings of facts and credibility are

conclusive unless the record “compels” reversal. 8 U.S.C. § 1252 (b)(4)(B);

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      The IJ did not make an adverse credibility finding, but concluded that Lin’s

testimony about threats of future involuntary sterilization were implausible because

no officials had threatened her family or taken affirmative steps to pursue Lin since

she left China. Family planning officers have also not found, arrested, or sterilized

Lin’s sister and brother-in-law. No arrest warrant or other documentation supports

                                            6
Lin’s contention that she is likely to be subject to involuntary sterilization. Lin’s

arguments, while “subjectively genuine,” are not “objectively reasonable” because

she failed to provide “specific, detailed facts showing a good reason to fear that []

she will be singled out for persecution.” Sepulveda, 401 F.3d at 1231; see Al

Najjar, 257 F.3d at 1289 (stating that the “subjectively genuine” prong assesses the

credibility of the applicant, but the “objectively reasonable” prong assesses the

probability of future persecution). Because substantial evidence supports the

conclusion of the IJ and BIA and the record does not compel reversal, we deny

Lin’s petition for asylum.

                B. Lin Has Not Established Withholding of Removal

      We also deny Lin’s petition for withholding of removal. An alien is entitled

to withholding of removal if “his life or freedom would be threatened on account

of race, religion, nationality, membership in a particular social group, or political

opinion.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). The

standard to establish withholding of removal is “more stringent than the

‘well-founded fear’ standard for asylum.” D-Muhumed, 388 F.3d at 819.

Because Lin has failed to meet the standard for asylum, her petition for

withholding of removal also fails. See id.




                                           7
   C. This Court Lacks Jurisdiction to Review Arguments Under the Convention
                                 Against Torture


      We lack jurisdiction to review Lin’s argument under the Convention Against

Torture because she failed to raise this argument before the BIA. Fernandez-

Bernal v. U.S. Att’y Gen., 257 F.3d 1304, 1317 n.13 (11th Cir. 2001). Lin has not

“exhausted all administrative remedies available.” 8 U.S.C. § 1252(d)(2). We

dismiss Lin’s argument that she is entitled to relief under the Convention Against

Torture.

                                 IV. CONCLUSION

      We deny Lin’s application for asylum and withholding or removal because

the threats of forcible sterilization by the family planning officers did not rise to

the level of “persecution,” Lin has failed to establish an objectively reasonable fear

of future persecution, and Lin has failed to meet her burden for withholding of

removal. Because we lack jurisdiction to review Lin’s arguments under the United

Nations Convention Against, we dismiss that aspect of her petition.

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                            8